Citation Nr: 1033909	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 
1980.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for neck and back disorders.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

Review of the record reveals that at the June 2010 Board hearing, 
the Veteran indicated that he was seeking treatment for both his 
cervical and lumbar spine disorders at the local VA facility.  
Specifically, he indicated that he was actually seeing a 
neurologist on the same day as his hearing for his cervical and 
lumbar spine disorders.  However, review of the claims file shows 
that VA outpatient treatment records and private treatment 
records as of September 2008 have not been obtained.  The Board 
notes that since VA has notice of outstanding potential relevant 
records, VA has a duty to obtain those records.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (2009).  Additionally, VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession, and these records must 
be considered in deciding the Veteran's claims.  Therefore, as VA 
has notice of the existence of additional VA records, they must 
be retrieved and associated with the other evidence already on 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
identify all VA and non-VA health care 
providers that have treated him for his 
cervical and lumbar spine disorders.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  

2.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's cervical and 
lumbar spine disorders from the Michael E. 
DeBakey VA Medical Center in Houston, 
Texas.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claims of entitlement to 
service connection for cervical and lumbar 
spine disorders.  If the benefits sought in 
connection with the claims remain denied, 
the Veteran and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

